CALOGERO, Justice,
concurring.
LCCP art. 1469(4) on which the court of appeal relied is, in my view, not applicable because the order compelling discovery which triggers the award of attorney’s fees was not appropriately granted since the hearing on the rule to show cause should have been abated by plaintiffs answering the interrogatories before the hearing. Nonetheless, art. 1473 regarding, among other things, a party’s failure to answer interrogatories, dictates in lieu of other discretionary responses, that “the court shall require the party failing to act or the attorney advising him or both to pay the reasonable expenses, including attorney’s fees, caused by the failure, unless the court finds that the failure was substantially justified or that other circumstances make an award of expenses unjust.” (Emphasis provided.) Reasonable expenses caused by a party’s failure to answer interrogatories surely may include attorney’s fees incident to filing a rule to show cause, irrespective of whether the party is thereafter compelled to answer by court order. For these reasons I concur in the denial.